OFFICE        OF    THE   ATTORNEY         GENERAL     OF   TEXAS

                             AUSTIN




                                                     w p848 rohoolue
                                                     tt08 0r smio4 10

                                            B. 51& ch. PO, a. 33, let

                                       mt
                                 ruch dlrtrlct
                             ale OS this 8ct ?8118
                           tructlm 5.x-tthe proper
                   resident pupil, the board OS
                   a rswansble r6to 0r tultlon
                   any other public hi& school
              or of my  otklar  statc ii  the public
            in the other state 1s limated la a
dlstriotcatiguour to the state Une ad t.rmcwe
cawedat   to  the rtulmt thm a Texan pubUia
high rohool. provided the ii the rchool dlstxlct
i.8   aable    t0    w    8aid   tUitiQl      06     8180   raiataia
faw8ble      L. A. Yooda, ra#e P




         DkatiQ 3. 4318UChhi     8ChOOi p\rpil8
    88 UO 8Ubjwt t0 tWa8fer unfOF the tourer
    lwr      0r thfa    8tate        8b8ll    b     twnrremd           aad the
    .eWiVh$   d%8triOt 8bl1 @ULt free ttitia to
    8rah tMnPrel??Od pUpi   SOP the b&h      Of tom
    the 8tate and uom'i~.funds 8U‘yQOFt the pubUo
    8otubl8 of the raea to rhiah ru0h twnrterwd
    pagll bO1~8,   8wh iroe 8ohOoltermfaa 8uoh
    pppii     t0   a*        with     th0    da6     8kt0h   trcraam-804
    gt        atOE      th@ 8ohool Of t&               WOOiV~ dir-
             .

          "kotfen I. fu~8ChCO1~~8VithiZAt.h.
    Mi.8#    oi tlri8ht8b11inChdO      th. WP
    four -de8    in 4 pub110 8choal 8f8tOm o fllevw
    O? tV.lVe gNd.8 8lXd rbll IhOt&OlUdO 8ChOO1
    wwk of oollege   mak.”
             %?b088pft~         Of    the    6bOVO    AOt    IT88 88    fOiiW8,

             -An Aot    to    provide        true    tuitlw      r0r    all
    pupil8     0V.P 8ir       M         Of    w      We     IlOt OVU hrearty-
    Qob -8     Of 8e in OOH&tl                           to
                                                    3ohOO: &btPiOtb;
    provide Sor la@h     of Cm* tax-n to be allwed
    tl'Qi8fOl'X%dypPi18) to ~OPidtr i-02'   j.W’t-tiae
    8OhOOl8, O~tinU#itim    8OhOO18,   &d   WOikiRg  8Ch0018
    for the PIAWQ~~ of the bstter     oducotlca of abultsi
    to derini f&O meaasng Of iliga8ChOol gPade8) M- -
    pealing all l&m In eai.flli;t    herwithj    &IN daclu-
    ing an omergenay.n       (l3qhas is ours )
             In your letter you giva us the folloving                             inromtm
?e&$M        deiS?trPoPtAiQlPr;tlG:e,
              ‘The    pOll#?     Or the    &pIU~tiia        aVi8is
       lAthop*rtyeuelIaebeaeore,(prsdtheuppeP
       fOPr   gF8d.8    U     u@t    8ehOOl    Wi?3’&&3r it  be iA a
       llM       me        8yltUW        h   l tr .lVO&PWh        lpt.8.”

               XOa      UW   L180 h4Add  IA8b #O    lr a 0r r a 0iu
proelucionardA~yeu                 cr ApMl M, pxs1, alldm88ad   Md
8-t    t0 til OWl!lt~Wd          lWa1 8OhOO1 8ti~RiRAUndaPrk  h  tkW
bt8te or Cexu, aad In rrhioh18                catbaLed the rdittfagt
                “I &o?obr
                      oltlol~ll~aaowao    tlut    the moog-
       nized pttera. SOP T,IB8 publlo 8UhOOl8 18 8~ ble-
       a8ntUJ i&Q91   OS 01   t @rQe8, fOllWed by the
       8tadUd   fVUt-Jnu h $ # 8Obo81. w       1 Mk  jOU t0
       work       fan
                vith     8ehOOl )oudr iA glrtth#   thl8                  phn
       id.0  lx*oVt~W $.a JOUP ?e8WCt.%V@ di8t?iCt8                     8.4
       8oQID W po88lbl.t

                “tb18    SttWA     A?Lr b Cm            t0 l 8ix -@ Wde
       llmtuy            reho01,   l t&me-row
                                           U&         jriw
       SO&Oi,        4IId l th~e-7UP       8OSdar*
                                         8OhWi rW    ugh
                desire the jmlor U&i rchool udt.”
       those 0hf.1
          EW8e           Bill 933 doe8 not deride %.Qb rehool" m.8,
nor doe8 it MY           which @pad08 are to be ocwidered u elm-
tU7.   BWeVU,            ‘3Ub81bPiay  th. jSPOVi8iru Of 3. B. 41, &Xd
Lcrg.,UOWUUd,              pultiOululJ in ii@It Of it8 t!qWSI, ad
th@ ast4bll8hd           pl’8OtlOO  Of TOW’ &Oprrtreot,     VO hsvS A0 hO8i-
tac7   la uylag          th8t   cml~ the tqwer four    grodaa in the twelve
      8ahOOl 8hOUl.abe aaulderad t3iiep1
,gra-cZe                                8Ch00~ vi*-   tkom-
IA 0r 8ug HkBip;33.     Se, w118IXl V8. fil:p,  76 8, V. (2d)
2d.4.            .           .
                Us hrrva cm8ldauI         Article 2679, Rwioed Civil atat-
ute8, but reaoh the omalwiun                 that it nng not 3~ auzldend
&II Of2t.¶bli8!lbg
                 t,hoUP?OP iiW               grades Of ICCh a 8&001 &S high
8Ghca.iprades. That 8tatut.e              -8   enmtot  for a differmat pur-
pope   tbw      t?'At.

                                                        Pour8    very    truly